DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Claims 1—21 are pending.
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with
Attorney SAMIR BHAVSAR 
REG. #.: 41617 
On 06/02/2022


The application has been amended as follows: 
In the claims,

1. (Currently Amended) An apparatus comprising:
a memory configured to store identification information of a user; and
a hardware processor communicatively coupled to the memory, the hardware processor configured to:
receive from a device a request for the identification information of the user;
in response to the request, append a data element to the identification information to produce a protected message, the data element comprising executable software code;
encrypt the protected message to produce an encrypted message; and
communicate the encrypted message to the device;
detect that the device attempts to decrypt the encrypted message, wherein the data element executes the executable software code in response to the encrypted message being decrypted and wherein the data element encrypts the identification information when the executable software code of the data element executes;
wherein: 
the data element starts a timer when the data element executes; and the data element encrypts the identification information when the timer expires; and
in response to encrypting the identification information, the data element generates and communicates to the hardware processor a tag indicating that the identification information has been encrypted.

2. (Cancelled).

4. (Cancelled).

8. (Currently Amended) A method comprising:
storing, by a memory, identification information of a user; and
receiving, by a hardware processor communicatively coupled to the memory, from a device a request for the identification information of the user;
in response to the request, appending, by the hardware processor, a data element to the identification information to produce a protected message, the data element comprising executable software code;
encrypting, by the hardware processor, the protected message to produce an encrypted message;
communicating, by the hardware processor, the encrypted message to the device;
decrypting, by the device, the encrypted message;
executing the executable software code of the data element in response to the encrypted message being decrypted; and
encrypting, by the data element, the identification information when the executable software code of the data element executes;
further comprising:
starting a timer when the data element executes, wherein the data element encrypts the identification information when the timer expires; and 
generating a tag indicating that the identification information has been encrypted; and communicating, by the device, the tag to the hardware processor.

9. (Cancelled).

11. (Cancelled).

15. (Currently Amended) A system comprising:
a device;
a data security tool configured to:
store identification information of a user;
receive, from the device, a request for the identification information of the user;
in response to the request, append a data element to the identification information to produce a protected message, the data element comprising executable software code;
encrypt the protected message to produce an encrypted message; and
communicate the encrypted message to the device;
detect that the device attempts to decrypt the encrypted message, wherein the data element executes the executable software code on the device in response to the encrypted message being decrypted by the device and wherein the data element encrypts the identification information when the executable software code of the data element executes on the device;
wherein:
the data element starts a timer on the device when the data element executes; and the data element encrypts the identification information on the device when the timer expires; and
in response to encrypting the identification information, the data element generates and communicates to the data security tool a tag indicating that the identification information has been encrypted.

16. (Cancelled).

18. (Cancelled).

Allowable Subject Matter
Claims 1, 3, 5—8, 10, 12—15, 17 & 19—21 are allowed.
	No reason for allowance is necessary as the record is clear with respect to amendment(s)/REMARKS filed on 05/16/2022; and also, Examiner’s Amendments above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434